              Case 2:20-cr-00096-JJT Document 11 Filed 02/05/20 Page 1 of 1



                                 MAGISTRATE JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. Magistrate Judge: Michelle H. Burns        Date: February 5, 2020
USA v. Frank Capri                              Case Number: CR-20-00096-001-PHX-JJT

Assistant U.S. Attorney: Monica B. Edelstein
Attorney for Defendant: Stephen Wallin, CJA
Interpreter: N/A
Defendant: ☒ Present ☐ Not Present ☐ Released              ☒ Custody ☐ Summons ☐ Writ


INITIAL APPEARANCE
☒ Indictment Filed                                                        Date of Arrest: 2/5/2020
☒ Financial Affidavit taken
☒ Government is seeking detention.

DETENTION HEARING
☒ Set for: February 11, 2020 at 9:30 am before Magistrate Judge Eileen S. Willett, courtroom 305
☒ Defendant shall be temporarily detained in the custody of the United States.

ARRAIGNMENT HEARING
☒ Held
Plea of NOT guilty entered to all pending counts.
TRIAL: April 7, 2020 at 9:00 a.m. before the Honorable John J. Tuchi
PRETRIAL MOTIONS DEADLINE: 21 days.
☒ OTHER: The Government moves to unseal the case. Motion GRANTED.



Recorded By Courtsmart                                                        IA  2 min
Deputy Clerk Molly Frasher                                                    ARR 1 min

                                                                              Start: 3:22 pm
                                                                              Stop: 3:25 pm
